DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. 	Claims 5-11 objected to because of the following informalities: The phrase “A system” should be --The system-- in order to be consistent with the preamble statement from which it depends. 
3. 	Claims 16-19 objected to because of the following informalities: The phrase “A method” should be --The method-- in order to be consistent with the preamble statement from which it depends. 
Appropriate correction is required.
Double Patenting
5. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6. 	Claims 1, 5-7, 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9 of U.S. Patent No. 10,816,694 to Kare et al because the claimed invention, claims 1, 5-7, 9-11 of the present application is a broader version of the claimed invention, claims 1, 4-9 of the U.S. Patent. 
7. 	With respect to claim 1, Kare et al disclose in claim 1, a system to detect obstacles, comprising: a power beam transmission circuit having one or more light sources to transmit a 
8. 	With respect to claim 4, Kare et al disclose in claim 4, a system wherein the first signal includes at least one of a visible light signal, an infrared light signal, and an ultraviolet light signal.
9. 	With respect to claim 5, Kare et al disclose in claim 6, a system wherein the first characteristic includes at least one of a color, and emission wavelength, and a spectral distribution. 
10. 	With respect to claim 6, Kare et al disclose in claim 7, a system wherein the first signal is a pulsed signal, and wherein the first characteristic includes a pulse rate. 

12. 	With respect to claim 8, Kare et al disclose in claim 10, a system wherein the first signal is an encoded light signal, the encoded light signal modulated with a signal code, and wherein the first characteristic includes a representation of the signal code. 
13. 	With respect to claim 9, Kare et al disclose in claim 11, a system wherein the line-of-sight transmission path includes one or more reflective structures, each of the one or more reflective structures arranged to re-direct signals that reach said reflective structure.
Allowable Subject Matter
14. 	Claims 12-15, 20 are allowed over the prior art of record.
15. 	The following is an examiner’s statement of reasons for allowance: 
16. 	Regarding claim 12, the prior art of record fail to teach either singly or in combination a method of detecting obstacles, comprising: forming a light curtain patterned about the power beam using a plurality of emitters and a plurality of detectors, the plurality of emitters surrounding the power beam having an emitter module including a first emitter and a second emitter, the plurality of detectors surrounding the power beam having a detector module arranged to distinguish between the first characteristic and the second characteristic, the detector module including a first detector: emitting a first signal having a first characteristic from the first emitter, the first signal emitted in proximity to the power beam; emitting a second signal having a second characteristic from the second emitter, the second characteristic different from the first characteristic, the second signal emitted in proximity to the first signal; and determining, by the detector module, a detection of an obstacle in a line-of-sight transmission path between the first emitter and the first detector.
Regarding claim 20, the prior art fail to teach either singly or in combination a system to detect obstacles, comprising: the plurality of emitters surrounding the power beam having an emitter module including: a first emitter arranged to emit a first signal having a first characteristic; and a second emitter arranged to emit a second signal having a second characteristic, the second characteristic different from the first characteristic; and the plurality of detectors surrounding the power beam having a detector module arranged to distinguish between the first characteristic and the second characteristic; wherein the plurality of emitters and the plurality of detectors in the light curtain have wide fields of view that create a dense weave of optical paths that detect any object blocking an optical path in the dense weave.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
18. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538. The examiner can normally be reached M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON J WILLIAMS
/Examiner, Art Unit 2878

/QUE TAN LE/Primary Examiner, Art Unit 2878